Citation Nr: 1203912	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for circulatory problems, to include as secondary to medications taken for service-connected low back disability.  

2.  Entitlement to service connection for right carpal tunnel syndrome, claimed as right upper extremity neuropathy, to include as secondary to medications taken for service-connected low back disability.  

3.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to medications taken for service-connected low back disability.  

4.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to medications taken for service-connected low back disability.  

5.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to medications taken for service-connected low back disability.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for sinus condition.  

9.  Entitlement to service connection for a cervical condition.  

10.  Whether new and material evidence has been submitted to reopen the claim for service connection for bipolar disorder (claimed as atypical depression), secondary to service-connected lumbar myositis.  

11.  Entitlement to an initial rating in excess of 10 percent for lumbar paravertebral myositis, prior to June 6, 2002.  

12.  Entitlement to an initial rating in excess of 40 percent for lumbar paravertebral myositis, since June 6, 2002.  

13.  Whether a separate compensable rating is warranted for the Veteran's left-sided radiculopathy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  He also had active duty for training (ACDUTRA) from September 1992 to October 1992.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a low back disability and rated the condition 10 percent from November 5, 1985 (the day after release from active service) and 40 percent from June 6, 2000.  The Veteran disagreed with the aforementioned ratings and the current appeal ensued.  He also appealed a November 2006 rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection an acquired psychiatric disorder. 

By rating decision of February 2011, service connection for circulatory problems, right carpal tunnel syndrome, left upper extremity, right and left lower extremity, bilateral hearing loss, sinus condition, sleep apnea, and cervical condition, was denied.  The Veteran also disagreed with these denials and the current appeal ensued.  

The issues of entitlement to service connection for sleep apnea, cervical condition, and bipolar disorder and whether a separate compensable rating is warranted for the Veteran's left-sided radiculopathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that circulatory problems, right carpal tunnel syndrome, left upper extremity neuropathy, and right and left lower extremity neuropathy, had their onset in service, were etiologically related to the Veteran's service, or were caused or aggravated by medication taken for his service-connected back disability.  

2.  The competent and credible evidence of record does not demonstrate that there is evidence of bilateral hearing loss for VA purposes shown.  

3.  The competent and credible evidence of record does not demonstrate that a sinus condition was manifested within service or developed as a result of an injury or disease during active service.  

4.  Service connection for bipolar disorder was most recently denied by rating decision in February 2004.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

5.  Evidence received subsequent to the February 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for bipolar disorder.  

6.  Prior to June 2002, the Veteran's lumbar myositis was productive of muscle spasm of the lumbar paravertebral musculature.  

7.  Since June 2002, the Veteran's lumbar myositis has been productive of no more than severe limitation of motion; and, neither intervertebral disc syndrome nor unfavorable ankylosis of the lumbar (thoracolumbar) spine is shown.  


CONCLUSIONS OF LAW

1.  Service connection for circulatory problems, right carpal tunnel syndrome, left upper extremity neuropathy, and right and left lower extremity neuropathy is not due to or aggravated by service nor are circulatory problems, right carpal tunnel syndrome, left upper extremity neuropathy, and right and left lower extremity neuropathy proximately due to, the result of, or aggravated by the medication taken for the Veteran's service-connected back disability.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  Service connection for bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Service connection for a sinus condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The February 2004 RO decision which denied service connection for bipolar disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

5.  Evidence submitted subsequent to the February 2004 denial of service connection for bipolar disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

6.  The criteria for an initial rating of 20 percent for lumbar myositis, prior to June 2002, and no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC)s 5021-5292, 5295 (2002).  

7.  The criteria for an initial rating in excess of 40 percent for lumbar myositis, since June 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, DCs 5021, 5289, 5292 (2002), 5021-5242 (2011).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for bipolar disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

As to the initial increased rating claim for lumbar myositis, the Veteran's claim arises from his disagreement with the initial evaluation for lumbar myositis following the grant of service connection.  The Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the initial rating claim.  

As to the service connection issues on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2010.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, private and VA treatment records with the claims file.  No other evidence was identified in connection with these claims.  

The RO attempted to obtain the Veteran's Social Security Administrative Disability records.  More than seven attempts were made by the RO to obtain these records, to no avail.  

The Veteran has not stated, nor does the record reflect, that there are any records associated with the Social Security Administration (SSA) that are relative to the issues on appeal.  The Veteran also sought to obtain his own SSA disability records.  All he received an August 2007 letter from the SSA indicating, in pertinent part, that he was found disabled in November 1993 and became eligible for benefits in May 1994.  His primary diagnosis was a mental condition.  No other records were apparently provided.

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 
38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

As the Veteran's claim to reopen the case for bipolar disorder has sufficient evidence to reopen without these records, and the records would be irrelevant to the other issues on appeal, the Board concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim.  Neither the Veteran nor his representative argue the contrary.  

The Veteran underwent VA examinations in December 1985, February 2003, December 2003, December 2004, November 2008, October 2010, January 2011, and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the October 2010 examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Recognition is given to the fact that the VA opinions did not squarely address the question of whether Veteran's circulatory problems, carpal tunnel syndrome, and peripheral neuropathies had their onset in-service or where otherwise related to his active service or a service connected disabilities.  The opinions focused on the question of whether these conditions had been caused by medications he uses to treat his back disorder, which was his primary contention.  However, as the examiners clearly attributed the Veteran's circulatory problems, carpal tunnel syndrome, and peripheral neuropathies  to several nonservice-connected conditions, to include diabetes mellitus, negative opinions were essentially obtained with respect to the direct and secondary service connection questions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As to the claims for service connection for bilateral hearing loss and sinusitis, the Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

Here, a VA examination is not needed to address the Veteran's bilateral hearing loss disorder or sinusitis claims.  The Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of bilateral hearing loss nor a chronic sinus condition.  Further, with respect to his sinuses, there is no evidence of a chronic sinus disability until many years post-service.  There no competent evidence linking the Veteran's current sinusitis with his active service.  As will  be discussed below, the Veteran lacks the competency to render a diagnosis of sinusitis, which necessitates radiological studies.  His assertions as to continuity of symptomatology (sinus pressure) are deemed incredible as well.

With regard the hearing loss claim, the post-service treatment records also fail to confirm treatment or complaints associated with bilateral hearing loss.  The audiology findings on the Veteran's July 1982 enlistment examination and again in service during a June 1983 audiology examination, showed no hearing loss for VA purposes.  His service records show no evidence of an inservice specialty specifically related to noise exposure in service and none of his VA outpatient treatment records since service showed findings, treatment, or even complaints related to bilateral hearing loss.  The Veteran has made no specific assertion that he has bilateral hearing loss with its onset in service or that such has existed since service.  He merely provides the empty contention, and without any detail, that his service connection should be granted for bilateral hearing loss.  Thus, given the absence of evidence of bilateral hearing loss for VA purposes in service or for many years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion for hearing loss is simply not warranted.  

The Veteran was offered a Board hearing and he declined.  He was scheduled for a RO hearing and he withdrew his hearing request.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for bilateral hearing loss and sinus condition based upon service incurrence.  He claims that he has circulatory problems, right carpal tunnel syndrome, left upper extremity neuropathy, and left and right lower extremity neuropathy, due to his medication taken for his service-connected lumbar myositis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for a sinus condition, circulatory problems, right carpal tunnel syndrome, left upper extremity neuropathy, and left and right lower extremity neuropathy.  These records also are devoid of findings or diagnoses of bilateral hearing loss for VA purposes.  

It is important to note, that, it does not appear that the Veteran underwent a separation examination prior to discharge from service.  A July 1985 Statement of Option: Medical Examination for Separation shows that the Veteran indicated that he desired a separation medical examination.  The form also showed his Commander indicated that it was not required that the soldier have a separation medical examination and that the soldier be given the option of the examination.  Finally, the medical officer indicated that a review of the soldier's medical records had been made and a determination was made that the medical examination for separation was not required.  

After service, the Veteran was seen in January 1994 for complaints of chronic sinusitis with severe headaches and breathing problems.  He underwent a VA x-ray of the sinuses that same month.  The paranasal sinuses were well aerated with intact bony walls.  No pathology was noted.  The impression was a normal study.  

In September 1994, VA x-ray of the paranasal sinuses showed clear maxillary ethmoid and frontal sinus with intact walls.  Minimal deviation of the nasal septum of the left side was noted.  In March 1995, x-rays of the facial bones, including the nasal bones, failed to reveal any evidence of facial or nasal bones fracture.  There was mucoperiosteal reaction involving both maxillary antra consistent with bilateral maxillary sinusitis of the chronic type.  The impression was no gross evidence of facial or nasal fractures and chronic bilateral maxillary sinusitis of moderate type.  This 1995 report represented the first clinical diagnosis of sinusitis.

A May 2009 progress note from the Veteran's private internal medicine physician was associated with the claims folder.  It indicated that the Veteran had carpal tunnel syndrome.  

The Veteran underwent a VA examination in January 2011.  The Veteran's medical history indicated diabetes mellitus, type II, and degenerative disc disease (DDD) of the cervical and lumbar spines.  He related a sensation of pins and needles and a sensation of ants crawling up his legs of 2 to 3 years duration.  He stated that his circulation was "OK" and he wanted to end the evaluation.  The diagnosis was varicose veins of the left knee, medial aspect visible and palpable.  No visible or palpable varicose veins were noted on the right side.  The examiner stated that left lower extremity varicose veins were not likely due to Tramadol, Meloxicam, Naproxen, or Percocet, medications used by the Veteran for his service-connected low back disability.  The risk factors, the examiner reported from the medical literature, were advancing age, family history of venous disease, ligamentous laxity, prolonged standing, prior venous thrombosis, the presence of an arteriovenous shunt, some hereditary conditions, high estrogen states, and in women, pregnancy.  There were no findings relating varicose veins induced by medications.  

The Veteran underwent a VA examination in February 2011.  It was noted that the Veteran had upper and lower extremity neuropathy and that his private physician had reported over imposed right median entrapment neuropathy across the wrist (as seen in carpal tunnel syndrome).  He complained of numbness in his hands, weakness in his right handgrip, and pain in his lower back with irridation to his right lower extremity.  The pertinent diagnoses were right upper extremity carpal tunnel syndrome, and peripheral neuropathy of the upper and lower extremities.  The examiner opined that the Veteran's right carpal tunnel syndrome and peripheral neuropathy of the upper and lower extremities were not caused by or a result of medications taken for the Veteran's service-connected lumbar paravertebral myositis.  According to the drug information website, the aforementioned disorders were not listed as known adverse effects of the Veteran's medications used for his lumbar myositis.  According to the examiner, the diagnoses of right carpal tunnel syndrome, and mild sensory bilateral peripheral neuropathy were at least as likely due to the Veteran's nonservice-connected diabetes mellitus condition.  

Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.  

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As to the Veteran's claim for bilateral hearing loss, there is no evidence of bilateral hearing loss for VA purposes in service or at any time during the period under appellate review.  The two audiograms performed in service (on July 1982 enlistment examination and in June 1983) showed no evidence of hearing loss.  Since service, there is no evidence at all of the Veteran being tested or there being any findings of bilateral hearing loss for VA purposes.  

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  The Veteran has not been shown to have bilateral hearing loss for VA purposes in service or shown thereafter.  

The Board has considered the Veteran's claim that he has bilateral hearing loss due to his active duty service.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no medical evidence to show that he currently has bilateral hearing loss for VA compensation purposes.  Such requires audiometric testing.  His medical records since service made no reference to a past medical history of a problem/condition of bilateral hearing loss, especially when he has been treated and lists other conditions.  His credibility as to any assertion of continuity of symptomatology (difficulty hearing since service) is also questioned.  The Veteran made no reference to hearing loss when he filed claims for compensation in 1985, 1993, and 2002, which weighs against any assertion as to continuity.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  It is also pertinent to note that the Veteran made no complaints of hearing loss when he underwent comprehensive VA examinations in 1985 and 1994.
  
The presence of a current bilateral hearing loss disability is paramount.  As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is denied. 

Circulatory problems, right carpal tunnel syndrome, upper and lower extremity peripheral neuropathy

The Veteran claims that service connection is warranted for circulatory problems, right carpal tunnel syndrome, and upper and lower extremity peripheral neuropathy.  He maintains that these conditions are the result of medications that he takes for his service-connected lumbar myositis.  


There is no evidence of the aforementioned conditions in service or on service discharge.  The Veteran initially complained of these conditions many years after service.  He does not argue the contrary.  Indeed, he makes no assertion that any of his claimed disorder (circulatory problems, carpal tunnel syndrome, and peripheral neuropathies) had their onset in service, within one year of service discharge, or are in any way directly related to service.  When he was first examined for complaints of upper extremity radiculopathy in April 2009, private treatment records show that he associated the problem with a post-service fall that occurred in 2008.  Similarly, when he was examined by VA in 2011, the onset of the Veteran's carpal tunnel syndrome was noted to be in 2009 and his peripheral neuropathy as being of 2 to 3 years duration.  Therefore, entitlement to service connection is not warranted on a direct basis as it was not noted in service or within one year of service discharge.  Neither the Veteran nor his representative argue to the contrary.  He asserts that these conditions are the result of his medication he takes for his service-connected back disability.  

A review of the claims file shows that the Veteran underwent VA examinations in January 2011 and February 2011.  He was noted to have varicose veins, carpal tunnel syndrome, and peripheral neuropathy of the upper and lower extremities.  The examiners opined at that time that the medication that the Veteran was prescribed for his service-connected lumbar myositis was not the cause of his aforementioned disabilities.  Instead, his carpal tunnel syndrome and peripheral neuropathy of the upper and lower extremities was said to be caused by his non-service connected diabetes.  His circulatory disorder (varicose veins) was said to possibly be attributable to a number of nonservice-connected conditions, but that the medical literature did not find that it was related to the medication taken for lumbar myositis.  

Based on the evidence of record, the claim for service connection for circulatory problems (varicose veins) right carpal tunnel syndrome, and peripheral neuropathy of the upper and lower extremities lower must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed for the aforementioned disorders.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for lumbar myositis and is receiving medication for the same.  

Turning to crucial Wallin element (3), when the January 2011 and February 2011 examiners addressed the issue of medical nexus, they specifically indicated that the use of medication was not the cause of any of the aforementioned disabilities.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 


Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced circulatory problems, carpal tunnel syndrome, and upper and lower extremity peripheral neuropathy, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  The Board does not find his statements concerning the etiology of his claimed to be credible, as it is inconsistent with probative and objective medical evidence of record which shows that his claimed conditions were not caused by or worsened by medication taken for his service-connected lumbar disability.  

Moreover, the Board finds that the negative VA professional opinions outweigh his lay observations as to the cause of his claimed disorders.  Both the January 2011 and February 2011 examinations and medical opinions included a physical examination of the Veteran, a review of the record, and provided rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This evidence outweighs the lay opinion of the Veteran that his conditions are caused by the use of his medication prescribed for his service-connected lumbar myositis.  

Thus, as a nexus between the Veteran's claimed circulatory problems (varicose veins), right extremity carpal tunnel syndrome, and upper and lower extremity peripheral neuropathy, and medication used for his service-connected lumbar has not been established, either through medical evidence or the Veteran's own statements, Wallin element (3), medical nexus, has not been satisfied, and the claims fail on this basis.  

The Veteran's diagnosed clinical left lumbar radiculopathy will be the subject of remand and will be discussed separately below.  

For the foregoing reasons, the claims for service connection for circulatory problems, right extremity carpal tunnel syndrome, and upper and lower extremity peripheral neuropathy must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  

Sinus Condition

The Veteran claims that he warrants service connection for a sinus condition based upon service incurrence.  

The evidence of record shows that the Veteran does have sinusitis.  However, there is no medical evidence or evidence presented otherwise, other than the Veteran's statement of such, that he had sinusitis in service, or that he had sinusitis caused by an event in service.  The service treatment records do show periodic treatment for upper respiratory infections.  However, there were no findings of sinusitis or sinus-related complaints.  It is also important to note that a December 1985 VA examination indicated that the Veteran's sinuses were essentially normal.  The fact that the Veteran made no reference to a chronic sinus disorder when he filed claims for benefits in 1985 and 1993 again weighs against the assertion of service onset.  Further, there is no evidence of a diagnosis of sinusitis until nearly 10 years post-service or an opinion that relates his current sinus disorder to his active service.  In short, since there is no evidence of the condition in service, there is no causal relationship between the presently diagnosed sinusitis and an event in service, elements 2 and 3 of Shedden are not shown to establish service connection for the claim of service connection for a sinus condition.  

The Veteran is competent to state that he had sinus symptoms in service, such as headaches and sinus pressure.  However, he is not deemed competent to diagnose sinusitis.  The record shows that establishing a diagnosis of sinusitis includes the use of x-rays.  His statement with regard to continuity of symptomatology since service is also not credible.  The Veteran's assertions are inconsistent when measured against the evidence of record, which does not establish a diagnosis until approximately 10 years post-service.  The fact that he had filed multiple claims between 1985 and 2010 causes the Board to seriously question his veracity.  The Veteran was clearly familiar and well-acquainted with the VA benefits system and the need to file a claim.  However, for reasons he has not explained, he did not file his claim for service connection for sinusitis until 2010, which is approximately 25 years after he filed his first claim.

Based on the lack of findings of a sinus condition until nearly 10 years after service, and no evidence showing that the sinus condition is in any way related to his active service, service connection for this condition must fail.  Therefore, service connection for a sinus condition is not warranted.  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for a psychiatric disorder was initially denied in an April 1996 rating decision.  Notice was provided to him in a letter of the same month.  He disagreed with the findings and filed a notice of disagreement (NOD).  In a Board decision of August 2002, the Board denied service connection for a psychiatric disorder on a direct basis.  The evidence of record did not reflect treatment, diagnosis, or worsening of a psychiatric disorder of any type during the Veteran's periods of active service.  Additionally, the evidence of record did not reveal a psychosis of any type to a compensable degree within one year of the Veteran's 1985 discharge from active duty.  Finally, there was no competent medical evidence showing that his then-current psychiatric disorder was related to active duty.  

In June 2003, a claim was filed, claiming service connection for a psychiatric disorder, secondary to his service-connected disabilities.  By rating decision of February 2004, service connection for bipolar disorder was denied.  Notice was provided to him in a letter of the same month.  The RO essentially determined that the evidence of record failed to establish that any of the Veteran's service-connected disabilities precipitated his bipolar disorder.  The Veteran did not appeal the February 2004 denial within the applicable one year period.  Moreover, a review of the record fails to show receipt of evidence between February 2004 and February 2005 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The February 2004 rating decision therefore is final.

The Veteran filed to reopen the claim for service connection for bipolar disorder.  A November 2006 rating decision continued to deny the claim.  In this rating decision, the RO found that new and material evidence had been submitted to reopen the claim and the claim was reopened and subsequently denied.  The RO determined that after reopening the claim, and weighing the opinion submitted with the claim against a previous December 2003 VA opinion, the greater weight was given to the VA December 2003 examination, and therefore service connection for bipolar disorder was denied.  However, as previously stated, it is the Board's responsibility to first consider whether a claim should be reopened, no matter what the RO has determined.  See Jackson v. Principi; Barnett v. Brown.  

The evidence received since the February 2004 final decision includes a September 2006 private medical opinion from V.M.M., MD, and an April 2007 VA outpatient treatment report.  

The September 2006 private medical opinion is new and material.  This opinion, which was not of record previously, indicates, in pertinent part, that the Veteran is totally and permanently disabled due to his back condition and his emotional condition which was stated to be secondary to his back condition.  

The Veteran's April 2007 VA outpatient treatment report is also new and material.  This report, a psychiatric consultation, was not previously of record.  It indicates, in pertinent part, that the Veteran was found to be depressed and he indicated that he would not return to his physician who stated that he had bipolar disorder.  That physician, who assisted him in obtaining SSA disability benefits, diagnosed him as having a bipolar disorder, but the Veteran stated that he was depressed as a result of his back disorder.  The VA psychiatric consultation assessed depressive syndrome at present by history, associated to chronic pain and bipolar disorder.  

Both the September 2006 private medical opinion and the April 2007 VA outpatient psychiatric consultation are new and material.  They have not previously been reviewed in connection with the claim and they relate to an unestablished fact necessary to substantiate the claim, significantly, which is that they indicate that the Veteran has a psychiatric disorder which is due to his service-connected back disability.  

In Bernard v. Brown, 4 Vet.App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

In the instant case, the RO has considered the issue of service connection for bipolar disorder, secondary to service-connected lumbar myositis on a denovo basis.  See November 2006 rating decision and September 2007 statement of the case (SOC).  The Veteran's presentation has not been limited to the matter of submission of new and material evidence.  He has argued the merits of his appeal.  Therefore, there is no prejudice in the Board's consideration of this claim on the merits.  The Veteran has been apprised of what is required to establish secondary service connection, and he has set forth his contentions as to why he believes he has presented sufficient evidence of that fact.  He has specifically argued secondary service connection and has presented a medical opinion directly related to this issue.  

Since the Board finds that the September 2006 private medical opinion and the April 2007 VA outpatient treatment consultation are new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim requires remand for further development.  

Initial increased rating 

The Veteran asserts that his service-connected lumbar myositis is more severe than the current evaluation reflects.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of May 1986, service connection for lumbar myositis was denied.  By rating decision of March 2003, the prior decision was found to be clearly and unmistakably erroneous and lumbar myositis was granted and awarded a 10 percent rating, effective November 5, 1985, the day following service discharge.  A 40 percent rating was awarded effective, June 2002.  A 40 percent rating has been in effect since that time.  

During the pendency of this appeal, regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 -54,349 (2002).  This amendment was effective on September 23, 2002. Id.  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  68 Fed. Reg. 51454 -51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179  (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422  (2000).  

The RO addressed the Veteran's claim for increase under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002 and September 26, 2003 in an appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under Diagnostic Code 5021, myositis, the disease will be rated on limitation of motion of the affected parts, as arthritis degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a , Diagnostic Code 5021.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is assigned when there is x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5293.  Under this Diagnostic Code, a 60 percent evaluation is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief; and a 40 percent evaluation is assigned when there is severe disability with recurrent attacks and only intermittent relief.  A 20 percent rating when it was moderate, recurring attacks.  A 10 percent rating for mild intervertebral disc syndrome.  

As of September 23, 2002, intervertebral disc syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Specifically, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; and a 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months and a 10 percent rating is assigned for incapacitating episodes have a total duration of at least one week, but less than two weeks during the past 12 months.  This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).  

Note (1) states that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2) states that when evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3) provides that if the intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5293.  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only. 38 C.F.R. § 4.71a , Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for limitation of motion of the lumbar spine, provided a 10 percent rating when limitation of motion was slight, a 20 percent rating when moderate, and a 40 percent rating when severe.  38 C.F.R. § 4.71a , Diagnostic Code 5292.  

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned for degenerative arthritis when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine. Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.  

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran underwent an examination in service in May 1985, complaining of recurrent low back pain.  He was given Norflex, which did not help.  He did back exercises, which made the pain worse, so he stopped.  Examination revealed pain in the sacral base to the mid lumbar, bilaterally.  There was no change in the examination findings.  The assessment was persistent lumbar back pain, mechanical, mild.  A physical therapy consultation was made.  

After service, the Veteran underwent a VA examination in December 1985.  He referred to back injury while on basic training.  He complained of episodes of back pain and persistent "heaviness" sensation.  Pain was elicited by prolonged standing and walking with occasional radiation to the right knee and thigh accompanied by tingling.  His posture was erect and his gait was normal.  Examination of the back showed moderate straightening of the lumbar lordosis with moderate spasm of the lumbar paravertebral musculature.  There was no limitation of motion.  There was tenderness to examination and pressure.  There was no atrophy and no weakness.  Straight leg raising was negative.  Neurologic examination was normal.  X-ray examination showed there was straightening of the normal lumbar lordosis, probably related to muscle spasm.  Vertebral heights were normal.  Pedicles were symmetrical.  There was no spondylosis or spondylolisthesis.  Disc spaces were well preserved.  The sacrum was unremarkable and the sacroiliac joints were well maintained.  The diagnosis was traumatic paravertebral lumbar myositis.  

From 1985 to 2002, there were only anecdotal references to chronic low back pain, but no clinical findings.  

A May 2002, private neurological report from T.H., MD was submitted on behalf of the Veteran's claim.  He complained of suffering from a back lesion in 1980 while trying to lift a heavy object in service.  He slipped, and the object fell upon him, causing the back injury.  He complained of recurrent back pain since that time, which radiated to both extremities, mostly the left.  At some point, he was told that he had a herniated lumbar disc and he was managed accordingly.  In 1992, he suffered another accident which worsened his condition.  He then complained of almost constant back pain worsened with exertion and Valsalva.  This pain was said to exclude him from performing other household chores and any type of work.  Examination revealed mild kyphosis but no kyphoscoliosis or tender spots.  Range of motion of the lumbosacral region revealed extension of 20 degrees, lateral flexion of 20 degrees, left and right, and anterior flexion of 70 degrees.  The pertinent impression was low back pain syndrome.  

In February 2003, the Veteran underwent a VA orthopedic examination.  He complained of constant, burning, sharp low back pain which radiated to the left buttock.  There were complaints of numbness to the left anterior thigh, calf and toes of the left foot.  He complained of pain and stiffness of the low back.  He denied fecal and urinary incontinence.  He related that he was able to walk for 5 minutes then he must rest secondary to numbness of the left lower extremity.  He denied history of unsteadiness or falls caused by the back.  He reported he had no surgery of the back.  He ambulated with erect posture.  He had a mild left extremity limp.  He used no assistive device.  He had asymmetry in appearance and rhythm of spinal motion.  Range of motion revealed flexion of 19 degrees, extension of 7 degrees, and lateral bending to the left and right of 12 degrees.  During the physical examination, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no ankylosis or abnormality of the musculature of the back.  There were no vertebral fractures.  It was noted that he had a lumbar x-ray performed in May 2001 showing narrowing of the L5-S1 intervertebral disc space.  The diagnoses was lumbar myositis and left L5 clinical radiculopathy.  The examiner stated that the Veteran's left L5 clinical radiculopathy was independent of his lumbar myositis and mechanical low back pain.  

Pursuant to the Board's June 2004 remand, the Veteran underwent a VA orthopedic examination in December 2004.  The Veteran complained of lumbosacral area pain on a daily basis.  He reported to have received injections of analgesics or muscle relaxants over the past year because of frequent incidents of excruciating pain.  He claimed to have numbness in both feet, and poor tolerance for standing, walking, or even sitting.  The pain was located in the paravertebral muscles and irridated to both lower extremities.  The pain usually lasted the entire day and was a burning, stabbing, and shock-like in sensation.  He reported flare-ups on a weekly basis that were of 10/10 severity and lasted usually 2 to 3 hours.  He claimed no additional limitation of motion or functional impairment.  He used a one point cane for ambulation.  He did not use a brace or orthosis for his lumbosacral spine.  He stated that he was able to ambulate for 5 to10 minutes.  He was not unsteady and denied falls.  Range of motion revealed forward flexion of 0 to 20 degrees, painful from 10 to 20 degrees; extension of 0 to 10 degrees, painful from 0 to 10 degrees; and left and right lateral rotation of 0 to 100 degrees, painful from 0 to 10 degrees.  There was exquisite tenderness under palpation as well as muscle spasm at the lumbosacral area at the paravertebral muscles.  He was unable to perform Deluca maneuver due to excruciating pain.  Inspection of the lumbar spine showed no abnormalities in spinal contour and there was no ankylosis seen.  There was a CT scan performed in February 2003 which showed mild spondylosis , disc desiccation and degeneration at L4-L5, L5-S1, and small central disc protrusion at L5-S1.  The diagnoses were chronic active thoracolumbar strain-myositis, spondylosis of the thoracolumbar spine, and discogenic disease of the lumbosacral spine.  

VA outpatient treatment records from January 2003 to July 2007 showed treatment for low back pain.  In December 2005, disc surgery was recommended to the Veteran, but he refused.  

The Veteran underwent a VA orthopedic examination in November 2008.  He complained of worsening symptoms of his lumbar myositis.  He had pain radiating to his lower extremities, 3 to4 hours per day.  He also had flare-ups of 9/10 on a weekly basis, aggravated by bending forward, prolonged standing, and ambulation.  His pain was alleviated by medication.  He also complained of leg numbness.  He used a one point cane and a back brace.  He was able to walk 30 to 40 minutes.  He had no surgery of the back.  He was independent in self care and activities of daily living.  He had not worked since 1990.  Range of thoracolumbar spine showed forward flexion of 0 to 90 degrees, with 0 to 30 degrees painful and functional loss in the last 10 degrees.  There was 60 degrees of loss due to pain.  He has 0 to30 degrees extension, 0 to 10 degrees were painful, and functional loss in the last 10 degrees.  There was 20 degrees of loss due to pain.  He was asked repeatedly to accomplish flexion of the lumbosacral spine, which he was unable to do because of pain.  There were spasm palpated in the lumbosacral area.  He had an abnormal gait, where he limped from the left leg.  There was no kyphosis.  There was no unfavorable ankylosis of the lumbar spine.  There was decreased pinprick in the lower extremities without any specific dermatomes.  Motor examination showed 5/5 in the lower extremities with no atrophy shown.  There were no lumbar fractures or dislocations.  There were mild degenerative changes.  The diagnoses were lumbar strain, lumbar degenerative changes, and clinical left sided radiculopathy, moderate to severe in intensity.  

The Veteran underwent a VA orthopedic examination in October 2010.  He had essentially the same complaints with burning pain, numbness, paresthesias, and decreased motion.  He reported that he was able to walk approximately 1/4 mile.  His posture and gait were noted to be normal.  There was spasm of the spine, but no atrophy.  Range of motion of the thoracolumbar spine showed flexion of 0 to 20 degrees, extension of 0 to 6 degrees, left and right lateral flexion of 0 to 10 degrees, and left and right rotation of 0 to 16 degrees.  With repetitive motion, the range of motion was decreased to flexion of 0 to16 degrees, extension of 0 to 5 degrees, left and right lateral flexion of 0 to 8 degrees, and left and right rotation of 0 to 14 degrees.  The pain or pinprick was decreased in the left lower extremity.  There was straightening of the lumbar lordosis suggestive of muscle spasm.  It was noted that the Veteran had not worked since 1992 due to his psychiatric condition.  The diagnoses were lumbar paravertebral myositis, lumbar muscle spasm, L4-L5 degenerated posterior concentric disc bulge (by MRI), L5-S1 disc protrusion (by MRI) and clinical left lumbar radiculopathy.  

Based on the foregoing, the evidence of record has shown that the Veteran warranted a 20 percent rating, and no more, prior to June 2002, and no more than the already awarded 40 percent rating since June 2002.  

Under DC 5292, the Veteran does not warrant a 20 percent rating prior to June 2002.  Service treatment records showed mechanical lumbar back pain, described as mild.  There was no evidence of limitation of motion of those records, nor on the limited medical evidence of record prior to June 2002.  Moderate limitation of motion, necessary for a 20 percent rating, was not shown.  

The Board has considered other DCs by which the Veteran's paravertebral lumbar myositis can be rated.  Prior to June 2002, the December 1985 VA orthopedic examination showed the Veteran continued to make complaints of low back pain and heaviness in sensation.  Although there was no limitation of motion shown, there was evidence of moderate spasm of the paravertebral musculature, which was shown on examination, and confirmed by x-ray evidence of the straightening of the normal lumbar lordosis.  These findings, if evaluated under DC 5295 for lumbosacral strain, are evident of muscle spasm, warranting a 20 percent rating, and no more.  Severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was not shown.  Therefore, a 40 percent rating prior to June 2002 under DC 5295 is not warranted.  There was no other medical evidence related to the lumbar spine until a May 29, 2002 private medical statement received by VA in June 2002.  

Since June 2002, the Veteran has been rated as 40 percent disabling for his lumbar myositis.  This is the highest evaluation provided for limitation of motion under DC 5292, which is considered to be severe in degrees.  In order to warrant a 50 percent rating, there must be unfavorable ankylosis of the lumbar spine (DC 5289).  Ankylosis was not shown at any time during the rating period.  Therefore, a 50 percent rating under DC 5289, is not warranted.  

The Board has also considered a 60 percent evaluation under DC 5293, since June 2002 to September 2002, when the diagnostic code changed.  This is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  None of this symptomatology was shown during this appellate period.  

As of September 2002, when the rating criteria changed, a 60 percent rating could be assigned for intervertebral disc syndrome if there were incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  None of the medical evidence at any time during the appellate period showed evidence of incapacitating episodes requiring bed rest prescribed by a physician, necessary to warrant a 60 percent rating.  A 60 percent rating was not warrant under DC 5293 since September 2002.  

As of September 2003, a 50 percent rating could be awarded under DC 5021-5242 if there was evidence of ankylosis of the entire thoracolumbar spine.  Again, there has been no ankylosis shown at any time during the appellate period.  

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran has been found to have L5 clinical radiculopathy.  In the February 2003 VA examination report, the examiner stated that the Veteran's left L5 clinical radiculopathy was independent of his lumbar myositis.  No rationale was given for this finding.  The November 2008 and October 2010 VA examinations also indicated evidence of left- radiculopathy.  However, they did not associate those findings to the Veteran's lumbar paravertebral myositis.  Therefore, this issue is to be remanded to ascertain the etiology of the left-sided radiculopathy and, to determine whether a separate compensable rating for this diagnosed neurological impairment is warranted.  

Separately diagnosed injuries are rated individually.  Because disability compensation is based on the entire person of the Veteran, the ratings are then combined into a single rating as set forth at 38 C.F.R. § 4.25 to determine the overall impairment of the Veteran.  Consistent with that rationale, there is an exception to the ordinary process of separately rating and then combining ratings: VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called "pyramiding." Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, as in Amberman, the Veteran has been diagnosed with disc syndrome and lumbar myositis which are evaluated under the same rating criteria (loss of range of motion), and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  Accordingly, there is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Further Considerations 

The Board has considered the Veteran's statements that his lumbar myositis is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his lumbar myositis- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar myositis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 20 percent prior to June 2002 and greater than 40 percent since June 2002, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's low back disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected back disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has stated in May 2003 that he was totally and permanently disabled.  By rating decision of February 2004, a TDIU was denied.  The Veteran did not appeal that denial and that claim is final.  Moreover, during the October 2010 VA examination, it was noted that the Veteran had not worked since 1992, due to his psychiatric disability.  As such, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  





(CONTINUED NEXT PAGE)

ORDER

Service connection for circulatory problems , right carpal tunnel syndrome, left upper extremity neuropathy, and right and left lower extremity neuropathy, all to include secondary to medications taken for service-connected back disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for sinus condition is denied.  

New and material evidence to reopen the claim for service connection for bipolar disorder, having been received, the claim, to this extent, is granted.  

An initial rating of 20 percent, and no more, for lumbar paravertebral myositis, prior to June 6, 2002, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 40 percent for lumbar paravertebral myositis, since June 2002, is denied.  


REMAND

Further development is necessary in this case.  

The Veteran claims service connection is warranted for sleep apnea and cervical spine disorder, based on service incurrence.  

A review of the record reveals that in August 2006, the Veteran was scheduled by VA for a follow-up sleep study in the neurology clinic to take place in September 2006.  The outpatient record indicated at that time that the Veteran had a sleep related breathing disorder.  These records related to the sleep study are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Those VA outpatient sleep study records, if any, should be obtained and associated with the claims folder.  

As for the Veteran's service connection claim for cervical spine disorder, his service treatment records reveal that he was seen in service on several occasions for cervical spine pain as a result of an injury he sustained when he fell and hit his neck while cleaning the latrine.  X-rays performed at the time proved negative.  He received prescriptions and treatment with poor results.  The service treatment records also appear to indicate that the Veteran did not undergo a separation examination.  Since service, the Veteran has been treated for a cervical spine disorder.  There has also been an April 2009 medical certificate associated with the claims folder indicating that the Veteran has been under the care of V.P.G., MD, since April 2009 due to cervical pain due to a fall occurring one year prior.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  3 8 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



In this regard, the Veteran made cervical spine/neck complaints in service, he continues to complain of the same, and he has not been examined to provide a clinical determination of his present condition.  VA examination with an opinion is necessary.  

As concerns the Veteran's claim for service connection for a bipolar disorder, that claim was reopened and must be reviewed on a denovo basis.  That claim was reopened because of an opinion that indicated that the Veteran's psychiatric disorder was caused by his service-connected lumbar myositis.  The Veteran has been variously diagnosed with bipolar disorder and atypical depression.  The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  He is advised since he raises the alternate theory of secondary service connection, the provisions of applicable regulation, 38 C.F.R. § 3.310, were amended in October 2006.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Finally, the Veteran has been diagnosed with left-sided lumbar radiculopathy.  Note (1) under DCs 5235 to 5243 (previously found under Note (2)as of September 2002) indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The February 2003 VA examination indicated that the clinical radiculopathy was independent of the Veteran's lumbar myositis and mechanical low back pain.  The examiner did not, however, indicate the etiology of the clinical radiculopathy.  November 2008 and October 2010 VA examinations diagnosed left-sided radiculopathy.  They did not indicate whether or not the Veteran's left-sided radiculopathy was associated with his service-connected lumbar myositis.  It is important to note that the Veteran is also diagnosed with diabetes mellitus, for which he is not service-connected.  This issue should be remanded to determine the etiology of the left-sided radiculopathy, and if associated with the Veteran's lumbar myositis, it should be separately evaluated under the appropriate diagnostic code.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA September 2006 VA outpatient sleep study report, if any, and associate those records with the claims folder.  

2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed cervical spine disorder had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

The Veteran should also be provided a VA examination of the lumbar spine.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left-sided radiculopathy is due to or aggravated by his service-connected paravertebral lumbar myositis.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  The examiner should include all possibilities as to the etiology of the Veteran's radiculopathy, to include his service-connected paravertebral lumbar myositis and his nonservice-connected diabetes mellitus, type II.  

3.  The Veteran should be afforded an appropriate VA psychiatric examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bipolar disorder/atypical depression, is due to or aggravated by his service-connected lumbar myositis.  If it is determined that aggravation beyond the natural progress of  psychiatric disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  
 
All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  


4.  Then, readjudicate the issues on appeal.  If the Veteran's left-sided radiculopathy is found to be associated with his service-connected paravertebral lumbar myositis, it should be evaluated, under an appropriate diagnostic code.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


